Citation Nr: 0113507	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1954.  This appeal arises from a January 1999 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  That rating 
decision held that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disorder.

In January 2001, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a February 2001 rating action continued the prior denial.


FINDINGS OF FACT

1.  The Board, by a decision dated in June 1994, denied the 
veteran's claim for service connection for a back disorder; 
the basis for that decision was that the veteran's back 
problems noted during service were acute and transitory, and 
that his current osteoarthritis of the spine began many years 
after separation from service and was not etiologically 
related to any incident of service.

2.  The evidence added to the record since the Board's June 
1994 decision is either cumulative in nature or not material 
(i.e, not so significant that it must be considered in order 
to fairly decide the merits of the claim); the evidence added 
to the record does not demonstrate that the veteran's current 
back problems began during or are related to service, or that 
osteoarthritis of the spine was present during the first 
postservice year.  

CONCLUSION OF LAW

The Board's June 1994 decision is final; new and material 
evidence has not been submitted, and the veteran's claim for 
service connection for a back disorder has not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, by a decision dated in June 1994, denied the 
veteran's claim for service connection for a back disorder; 
the basis for that decision was that the veteran's back 
problems noted during service were acute and transitory, and 
that his current osteoarthritis of the spine began many years 
after separation from service and was not etiologically 
related to any incident of service.  The Board's decision is 
final and the claim may be reopened only by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection for arthritis may be granted if 
the disability is manifested to a degree of 10 percent or 
more within one year following the date of final separation 
from service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

At the time of the June 1994 Board decision, the evidence 
showed the following:  No abnormality of the spine or back 
was noted on examination for enlistment in January 1951.  The 
veteran was seen at an outpatient medical facility in 
September 1952 and reported having incurred a minor back 
injury approximately 15 months earlier and having had 
occasional back pain.  He was seen in June 1953 complaining 
of a lower back ache and swelling.  Mild diffuse swelling, 
right at lumbar spine area was noted upon examination.  The 
impression was muscle cramp.  Heat applications and swimming 
were advised.  He was seen the following month and reported 
that his back aches started in 1951 suddenly with fever and 
aching legs.  It was reported that x-rays of the lower 
thoracic spine revealed spinal bifida.  He was seen five days 
later and no swelling, pain or tenderness upon palpation was 
noted.  A consultation report, dated in August 1953, 
indicated a history of right lumbar pain, intermittent since 
1951 and recurrent with stress.  There was no evidence of 
radiation.  The accompanying referral record showed 
eosinophilia of 17 percent on two occasions in July.  The 
physical examination was negative for abnormalities of the 
back.  According to a report of x-rays  of the upper lumbar 
and lower thoracic spine, the bow of the first sacral 
vertebra was open (spin. bif. occult).  The impression was 
deferred, rule out brucellosis.  According to the report of 
the veteran's examination for separation from service, which 
is dated in September 1954, the spine was normal.  The only 
reference to a back disorder on the examination report is an 
entry under the heading Notes and Significant Interval 
History as follows: "Backaches 1951."

On an application for nonservice-connected disability pension 
in December 1971, the veteran reported that he had had a back 
injury approximately 20 years earlier.  In the blanks on the 
application form for reporting treatment by civilian 
physicians, he listed treatment for a head injury and nerves, 
but he listed no treatment for a back disorder.  The veteran 
submitted records of post-service treatment for his back from 
various private physicians encompassing periods of time 
between January 1975 to October 1991.  According to a report 
of x-ray studies of the thoracic and lumbar spine of February 
1976, there was a slight scoliosis, along with "minimal 
degenerative spurs."

A record of treatment from the Gainesville Medical Group, 
dated in November 1979, showed that the veteran had reported 
having sustained a fall in 1951 which resulted in low back 
pain.  He complained of intermittent episodes of low back 
pain and increasing pain with lifting, bending, and driving, 
helped by movement.  He reported occasional radiation of pain 
into his right leg, particularly associated with lifting.  
Examination of joints was unremarkable.  The impression was 
low back pain, rule out lumbar spondylosis.  X-rays were 
ordered and revealed normal lumbar spine.

A report from R. K. C. dated in September 1985, stated that 
the veteran had been under his continuing medical care since 
1973, required daily medication to control a "medical 
condition", and that his condition did not interfere with his 
work in his current job.  Those records disclose that, in 
January 1974, he was seen complaining of recurrent back 
problems.  He reported a back injury during service "some 20 
years ago," with a flare-up two years ago when he was lifting 
a bike out of his truck.  He said he had difficulty with such 
things as tying his shoes.  Physical examination revealed 
limited range of motion, muscle spasm in lower thoracic 
lumbar muscles, mild scoliosis convex to the right, and 
normal reflexes.  X-rays of the lumbosacral spine taken in 
February 1976 revealed very slight scoliosis to the right.  
The impression was scoliosis, moderate secondary to muscle 
spasm, and chronic middle and low back pain.

The veteran was seen at Johnston Chiropractic Health Center 
beginning in April 1983 complaining of pain in his back.  
Coincident with treatment, he indicated, in a workman's 
compensation questionnaire, that he injured his back on 
February 19, 1987, when a student fell against his back.  An 
impression of no anterior spondylolysis, normal lordotic 
curve, L4 and L5 foremen partial occlusion was recorded in 
September 1983.

In a report dated in October 1991 from H. B., M.D., the 
veteran was said to have a chronic back problem.  He reported 
that he had gone to a VA medical facility where they 
performed a magnetic resonance imagining test that showed 
degenerative arthritis.  The assessment was degenerative disc 
disease, according to patient.

On VA examination in March 1993, the veteran reported having 
intermittent low back pain, typically aggravated with 
exertion, since sustaining a fall in 1951.  He complained of 
more recently having an achy, stiff feeling in his low back 
that was worse in the morning and worse with prolonged 
standing and sitting.  Objective findings included no 
postural abnormalities, and no paraspinous muscle spasms.  
Straight leg raising maneuver was negative.  Range of motion 
was fairly good.  Flexion was 105 degrees, backward extension 
20 degrees, and left and right lateral flexion was 20 degrees 
with some discomfort.  Motor examination was normal, 5/5 
strength in all muscle groups.  Sensory examination was 
intact to light touch and pin prick.  Deep tendon reflexes 
were 1+ at the knees and ankles and symmetrical Babinski 
response was absent.  His gait was normal.  X-rays showed 
degenerative changes predominately at the L4-5 and L5-S1 with 
minor collapse of the disc space and prominent osteophyte 
formation.  Spina bifida occulta was not visualized.  The 
diagnosis was osteoarthritis of the lumbar spine.

The veteran was examined again by VA in May 1993.  He 
reported a history of occasional intermittent back pain, 
worse in the morning, and somewhat relieved by aspirin.  He 
denied any radicular symptoms.  There were no postural 
abnormalities or muscle spasms.  Straight leg raising test 
maneuver was negative.  Range of motion of the lumbar spine 
was good.  Flexion was 100 degrees, backward extension 20 
degrees, and left and right lateral flexion was 20-25 
degrees.  Motor examination of lower extremities was normal 
with 5/5 in all muscle groups.  Sensory examination was 
intact to light touch, pinprick, and proprioception.  Deep 
tendon reflexes were 1+ at the knees and ankles and absent 
Babinski response.  His gait was normal.  The only diagnosis 
was osteoarthritis of the lumbar spine.  The examiner opined, 
regarding the etiology of this is generalized osteoarthritis, 
that a fall more than 30 years ago was probably incidental 
and totally unrelated.  The examiner also stated that spina 
bifida occulta was not present.

Based upon this evidence, the Board concluded that:  the 
veteran did not have treatment for a back disorder at any 
time between the end of his active service in 1954 and the 
early 1970s; the veteran's current back disorder did not owe 
its etiology to the injury he incurred in service in the 
1950's; and arthritis was not manifested within the first 
postservice year.  

Relevant, non-duplicative evidence received since June 1994 
includes a July 1998 treatment record from J. W. A., D.O., 
showed recent treatment for low back pain and right leg 
numbness.  The impression was chronic low back pain, 
improved.  

A neurosurgical consultation from E. W. S., M.D., dated in 
September 1999, noted the veteran's reported history of a 
fall during service in 1951.  Dr. S. noted that X-rays from 
the 1980's had suggested a chronic T12 compression fracture, 
and that a MRI in 1991 did not demonstrate degenerative 
disease at multiple levels.  The impression was low back 
pain, lumbar radicular symptoms highly suggestive of 
neurogenic claudication from lumbar stenosis.  

A March 2000 letter to the veteran from Dr. S. to the veteran 
reads as follows:

I received a huge amount of military 
records you dropped off at my office 
today...[I]n your records there are X-ray 
reports from June 1953 indicating the 
"bow" where the first sacral vertebra is 
open (spina bifida occulta).  This was 
not evident on your MRI scans, nor your 
subsequent X-rays performed at this 
facility or others to the best of my 
knowledge.  In my opinion, you do not 
have spina bifida occulta.  

Thus, the medical evidence added to the record since June 
1994 provides no objective basis to demonstrate that the 
veteran's current low back pathology began during or is 
related to his period of service, or that arthritis was 
manifested during the first postservice year.  As such it 
does not constitute new and material evidence.  

The veteran, in his testimony at a hearing at the RO in July 
2000, stated that he had been treated for back problems in 
the decades following service.  The veteran's testimony is 
essentially cumulative of evidence of record at the time of 
the June 1994 decision; moreover, the veteran subsequently 
denied that there was any additional medical evidence not 
currently of record.  As such, his testimony is not both new 
and material.  

While the veteran has submitted various items of evidence 
since the June 1994 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since June 1994 simply does not 
demonstrate that the veteran's current low back pathology, 
namely osteoarthritis of the lumbar spine, began during 
service or the first postservice year, or is etiologically 
related to his period of service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  The Board finds that 
that obligation was fulfilled in this case.  The case was 
previously remanded in order to afford the veteran an 
opportunity to identify any relevant medical evidence not of 
record; the veteran replied that all relevant evidence had 
already been submitted.  While the veteran requested a VA 
medical examination, the Board noted that such examination, 
in the absence of any medical evidence showing treatment for 
a back disorder during the two decades following service, 
would not help to reopen his claim; furthermore, VA 
examinations were conducted in 1993, and these findings were 
considered in the June 1994 Board decision.  The RO has 
furnished the veteran the law and regulations regarding what 
constitutes new and material evidence and he has been advised 
as to the basis upon which the claim was previously denied, 
or the specific matter under consideration.  The evidence 
received, as summarized above, has not proven to be material 
to reopen the veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, that benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

